 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

DATE FILED: MAR 10 2020

 

 

 

 

 

United States of America,

_y—
15-cr-95 (AJN)
Dante Stephens,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

As of the date of this Order, it remains unclear whether the Court’s trial will continue into
this Friday, March 13, 2020. By Wednesday, March 11, 2020, the parties shall inform the Court
of the anticipated length of the hearing on alleged violations of supervised release currently
scheduled for March 13, 2020 at 2 p.m. The parties shall also provide the Court with the next
date they are available in the event the hearing must be adjourned.

SO ORDERED.

Dated: Maren _( 0 , 2020 ls
New York, New York ,

ALISON J. NATHAN
United States District Judge

 

 

 

 
